DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

Claims 1, 5, and 6 are pending and allowed in the application


Allowable Subject Matter

Claims 1, 5, and 6 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  

With respect to the 101 rejections the Examiner notes that the combination of additional elements of collection of plant data through acquiring devices over a network to assess facility data to signal and determine abnormal data in real time and alerting of needed emergency response. Specifically, the additional elements recite a specific manner of automatically assessing equipment and alerting individuals in order to provide an emergency response to determined faults which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 


Additionally, the Applicant's arguments filed on 6 April 2022 (pages 2-4 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1, 5, and 6 are allowable over the prior art of record.  Specifically: while Hisahiro, Oktem, Dea, and Shida are the prior art reference most closely resembling the applicants claimed invention they alone and in combination do not fairly teach the combination of steps claimed:

wherein the risk assessment system generates information on a human error probability of an operator based on previous human error information and assesses the risk in the plant on the basis of the re-assessed information on the fault probability of the device, the information on the list of devices, and the information on the human error probability of the operator, assesses the fault probability of the device, and generates the fault probability information;

wherein the abnormal phenomenon assessment system determines whether an emergency response is required against the abnormal phenomenon, based on the assessed likelihood of occurrence of the abnormal phenomenon, and when determining that the emergency response is required, the abnormal phenomenon assessment system outputs in real time notification information that is information on the abnormal phenomenon to at least one of the plants and a facility for managing the plant



The novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conway et al. (U.S. Patent Publication 2006/0224325 A1) discloses a predictive indicator model.
Purdy (U.S. Patent Publication 2006/0095232 A1) discloses a fault detection through feedback.
Pappone (U.S. Patent 7,191,108 B2) discloses a structured approach for risk informing deterministic safety analyses.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S.S/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623